Citation Nr: 0618211	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a restoration of the 30 percent rating for 
a stress fracture of the left femoral neck. 

2.  Entitlement to a disability rating in excess of 20 
percent for the stress fracture of the left femoral neck.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1, 1980 to June 
26, 1980.       

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2002 
and August 2002 of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO) which proposed and 
implemented the reduction of the disability rating for the 
service-connected stress fracture of the left femoral neck 
from 30 percent to 20 percent effective November 1, 2002.  

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

This matter was previously remanded to the RO in December 
2004.  


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO assigned a 30 
percent disability evaluation to the stress fracture of the 
left femoral head under Diagnostic Code 5255 from August 14, 
1996.    

2.  The RO issued a rating decision in June 2002 proposing to 
reduce the disability evaluation for the stress fracture of 
the left femoral head under Diagnostic Code 5255 from 30 
percent to 20 percent based upon a May 2002 VA examination.  

3.  In an August 2002 rating decision, the disability 
evaluation for the service-connected stress fracture of the 
left femoral head was reduced from 30 percent to 20 percent 
effective from November 1, 2002.  

4.  At the time of the August 2002 RO rating decision wherein 
the disability rating for the service-connected stress 
fracture of the left femoral head was reduced, the 
preponderance of the evidence did not establish that the 
stress fracture of the left femoral head had undergone a 
material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life, and the RO 
did not properly discuss 38 C.F.R. § 3.344(a) and (b).   

5.  The service-connected stress fracture of the left femoral 
head is manifested by chronic hip pain and weakness, flexion 
to 70 degrees, extension to 20 degrees, adduction to 25 
degrees, abduction to 45 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees with pain, 
tenderness to palpation of the left groin and hip flexor, 
chronic left hip tendonitis, and functional loss due to pain.  


CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating assigned to the 
stress fracture of the left femoral head effective from 
November 1, 2002 is warranted.  38 U.S.C.A. § 1155, 7104 
(West 2002); 38 C.F.R. § 3.344(a), (b) (2005). 

2.  The criteria for an evaluation in excess of 30 percent 
disabling for stress fracture of the left femoral head have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71, Diagnostic Code 5255 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could substantially comply 
with the VCAA by issuing a fully compliant section 5103 
notification before readjudicating the claim.  Id. at 1333-
1334. 

With regard to the claim for an increased rating for the 
stress fracture of the left femoral head, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  The RO provided a VCAA notice letter to the 
veteran in September 2002.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Following the September 2002 letter, 
the claim was readjudicated by the April 2003 statement of 
the case and the January 2005 supplemental statement of the 
case.  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in September 2002.  After the VCAA notice was provided, the 
veteran had over one year to respond to the notice and submit 
additional evidence in support of his claims.  The claim was 
readjudicated in April 2003 and January 2005.  The Board also 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, elements (1), (2) and (3) (veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service) are not at issue.  The 
veteran's claim for an increased rating was denied based on 
element (4) degree of disability.  As explained above, he has 
received proper VCAA notice with respect to that crucial 
element.

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claims, so the 
matter of any potential effective date for increased ratings 
remains moot.  Thus, there is no prejudice to the veteran in 
Board's considering this case on its merits.  The record 
fails to show prejudicial error as to timing or content of 
the VCAA notice.    

The Board finds that the duty to assist has been met.  The 
veteran's VA treatment records dated from 1980 to December 
2004 were obtained.  The veteran was afforded VA examinations 
in May 2002 and February 2003 to evaluate the severity of the 
service-connected disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Regarding the restoration claim, it does not appear that the 
veteran was provided proper VCAA notice for his restoration 
claim.  However, in view of the Board's favorable decision in 
this appeal, consideration of the veteran's claim at this 
time does not prejudice the veteran.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  Also, in light of the favorable decision, there 
can be no possibility of prejudice to the veteran under 
Dingess/Hartman, supra.   

Legal Criteria
Rating Reductions

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2005).  In addition, the RO must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history...Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement...will not be reduced on any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated...Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of 
life...Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a). 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344 (c). 

If the provisions of 38 C.F.R. § 3.344(a) and (b) are 
applicable, and a rating reduction fails to discuss those 
regulations, the reduction is void ab initio.  Brown v Brown, 
5 Vet. App. 413, 420 (1993) (holding that rating reduction 
was void ab initio where there was no discussion of whether 
the examination that served as the basis for the reduction 
was as full and complete as the examination that served as 
the basis for the grant). See also Kitchens v. Brown, 
7 Vet. App. 320 (1995).  In Greyzck v. West, 12 Vet. App. 288 
(1999), the Court observed that the regulatory language in 
38 C.F.R. § 3.344(a) had not changed since its adoption in 
February 1961 and, citing Brown and Kitchens, declared that 
it had consistently held that where VA reduces a disability 
rating without complying with applicable VA regulations, the 
reduction is void ab initio.  Id. at 292.
 
The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 
38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  

Rating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Diagnostic Code 5255 provides for assignment of ratings in 
evaluating impairment of the femur.  A 10 percent evaluation 
is warranted for malunion of the femur with slight knee or 
hip disability.  A 20 percent evaluation is warranted for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent disabling evaluation is warranted for malunion 
of the femur with marked knee or hip disability.  A 60 
percent evaluation is warranted for either fracture of 
surgical neck of the femur with false joint, or for fracture 
of shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weightbearing preserved with the 
aid of a brace.  An 80 percent evaluation is warranted for a 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2005). 

Normal range of motion of the hip is zero degrees to 125 
degrees flexion and abduction is from zero degrees to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45 (2005), pertaining to functional 
impairment.  The Court instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Procedural History and Factual Background

Service connection for residuals of a stress fracture was 
granted in November 1980 and a zero percent rating was 
assigned effective June 27, 1980.  In November 1996, a 10 
percent rating was assigned from August 18, 1995 under 
Diagnostic Code 5255.  

In April 1998, a 30 percent rating was assigned to the 
service-connected stress fracture of the left femoral head 
under Diagnostic Code 5255, effective August 14, 1996.  The 
30 percent rating was based upon the findings of a November 
1997 VA examination and VA treatment records dated from 
September 1996 to December 1997.  

The November 1997 VA examination report indicates that the 
examiner noted that the veteran had been seen by him 
intermittently since October 1996; the veteran had been given 
a left knee support and a TENS unit.  The veteran had also 
undergone physical therapy without benefiting pain.  He was 
placed on light duty in his job by the examiner in November 
1996.  A Magnetic Resonance Imaging (MRI) of the hip revealed 
no significant pathology.  

The examiner noted that the veteran currently had complaints 
of pain in the left hip, groin, and left knee.  The pain was 
described as constant.  The veteran indicated that he woke up 
frequently at night due to the pain.  He walked with a cane 
in the right hand.  The veteran had increased pain with 
prolonged standing or sitting, or walking over 30 yards.  If 
he walked over 30 yards, he had to sit before walking due to 
the pain.  The veteran was not able to squat or climb ladders 
due to increased pain.  The pain increased with going up or 
down stairs.  The veteran needed some assistance with his 
activities of daily living.  The veteran took extra strength 
Tylenol approximately four times a day, Relafen two times a 
day with mild relief of pain.  He used a TENS unit with mild 
benefit.  

Examination revealed that the veteran moved slowly with 
dressing and undressing and with ambulation due to hip and 
leg pain on the left.  He ambulated with a straight cane with 
a moderately antalgic gait.  Range of motion was difficult in 
the lower left extremity due to the veteran's inability to 
relax as he attempted range of motion testing.  He appeared 
to be in discomfort during any movement of the left leg, 
knee, and hip region.  There was no heat, swelling, or 
effusion of any joints.  Range of motion of the left hip was 
54 degrees of flexion.  The veteran fought any attempt to 
flex the hip past 54 degrees, although he sat on the 
examination table with the hip flexed at 90 degrees.  
Extension was to 8 degrees.  Adduction was to 20 degrees and 
abduction was to 19 degrees.  External rotation was to 34 
degrees and internal rotation was to 37 degrees.  Active knee 
motion was from 0 to 100 degrees.  Motor strength in the left 
lower extremity was 4+/5 with non-smooth pain-related giving 
way weakness in all muscles tested.  Deep tendon reflexes 
were 2+ and symmetric in the lower extremities.  

The examiner noted that a March 1997 x-ray examination of the 
pelvis was negative.  An October 1996 x-ray examination of 
the hip revealed a density in the mid femoral neck consistent 
with an old healed stress fracture which was decreased in 
density from March 1995.  

The assessment was previous left hip stress fracture with 
chronic left hip and knee pain.  X-ray pathology was minimal.  
The examiner stated that the veteran would be functionally 
limited at this point in time in prolonged standing, sitting 
and ambulation and he had difficulty climbing or descending 
stairs or squatting due to knee and hip pain.  The examiner 
indicated that the veteran would have difficulty functionally 
maintaining a job that required any lifting and would be 
basically unable to do any significant pushing or pulling, 
ladder climbing, or stair climbing.    

Treatment records dated in 1996 and 1997 show that the 
veteran sought medial treatment for chronic hip pain.  In 
October 1996 the veteran underwent physical therapy for the 
pain.  In September 1997, the veteran was prescribed percocet 
for the pain and he was told to consult the pain clinic.  

A May 1998 VA treatment record indicates that the veteran had 
markedly decreased left hip and left knee active range of 
motion.  Flexion was to 35 degrees; internal rotation was to 
32 degrees, and external rotation was to 20 degrees.  The 
examiner noted that the veteran was able to sit with the hip 
flexed at 80 degrees.  The examiner also noted that much of 
the active range of motion was limited by pain and complaints 
of pulling.  The veteran was instructed in exercises.  

An October 1998 VA examination report indicates that the 
veteran reported having a sharp pain in his left hip which 
radiated to the left buttock.  The pain was continuous and 
exacerbated by exercise; it was relieved by lying down.  He 
used morphine and Tylenol to treat it.  He also used physical 
therapy.  Range of motion of the hip was flexion from zero to 
90 degrees with pain at 90 degrees.  The examiner indicated 
that it was his opinion that the pain the veteran was 
experiencing and the increase in the pain was caused by the 
broken hip in service.  

VA treatment records dated in 1999 to 2002 show that the 
veteran was treated at a VA pain clinic for the left hip 
pain.  A November 2001 note indicates that the veteran had 
chronic left knee and left hip pain.  The veteran's pain 
medications were increased.  In December 2001, it was noted 
that the veteran had minimal left hip pain.  A February 2002 
treatment record indicates that the veteran's pain was under 
good control with Fentanyl patch, morphine sulfate, and 
vioxx.  The vioxx was stopped and the veteran was started on 
Relafen.  Examination revealed that the veteran walked slowly 
with a cane.  There was full range of motion of the left hip 
with mild tenderness over the iliac crest.  The left leg was 
slightly weaker than the right leg.  

A May 2002 VA examination report indicates that the claims 
folder was not available for review, but all medical records 
were reviewed.  The veteran reported having pain, weakness, 
stiffness, swelling of the left knee and feet, redness of the 
left hip, instability and giving way of the hip and knee, and 
fatigability and lack of endurance in both joints.  The 
veteran was currently enrolled in the pain clinic and he 
received fentanyl patches.  He also received morphine sulfate 
for immediate relief every 6 to 8 hours as needed for pain.  
The veteran reported that he had flare-ups of pain and the 
frequency was three to four times a day.  The veteran 
indicated that walking a short distance and minimal movement 
precipitated the pain.  Morphine sulfate resulted in 
immediate relief at times and rest also helped.  The veteran 
estimated that his additional limitation of motion of 
functional impairment during a flare-up to be 75 percent.  
The veteran currently used a brace on his left knee and he 
used crutches for stability.  

Examination revealed that hip range of motion was flexion to 
90 degrees, extension to 20 degrees, adduction to 15 degrees, 
abduction to 20 degrees, external rotation to 30 degrees, and 
internal rotation to 20 degrees.  The examiner noted that the 
veteran gave a fair effort during the range of motion.  X-ray 
examination revealed that the hip had a normal radiographic 
appearance without evidence of any degenerative change 
involving the hip joint.  The diagnosis was chronic hip 
strain, chronic tendonitis of the hip and moderate impairment 
of functional ability secondary to pain.  

VA treatment records show that the veteran continued to be 
treated at a pain clinic in 2003.  

A February 2003 VA examination report indicates that the 
veteran reported having pain, weakness, and fatigability in 
the left hip.  The veteran was using fentanyl patches and 
morphine three times a day.  He reported having daily flare-
ups of pain.  Precipitating factors were prolonged walking, 
sitting, driving, and standing.  Medications and rest 
alleviated the pain.  The veteran ambulated with a crutch and 
he had a limp on the left.  Range of motion of the left hip 
was flexion to 70 degrees, extension to 20 degrees, adduction 
to 25 degrees, abduction to 45 degrees, external rotation to 
50 degrees, and internal rotation to 30 degrees.  Muscle 
strength was 4/5.  There was tenderness to palpation of the 
left groin and hip flexor.  There was no ankylosis present.  
X-ray examination of the hips revealed no evidence of 
fracture, dislocation, or other acute pathology.  The 
diagnosis was chronic left hip tendonitis.  The examiner 
stated that there was no objective evidence of any pathology 
in the left hip and the veteran appeared to be limited simply 
by pain and he was being treated at a pain clinic. 

An October 2004 MRI revealed that the bony structure of the 
left hip was unremarkable without fracture.  There was no 
evidence of avascular necrosis.  Examination was normal.  

Analysis

Rating reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Id.  In the present case, the 
requirements set forth in 38 C.F.R. § 3.105(e) (notice of the 
contemplated action and a 60 day period to present additional 
evidence) have been met.  

The 30 percent evaluation assigned to the service-connected 
stress fracture of the left femoral neck was in effect from 
August 14, 1996 to October 31, 2002.  Since the 30 percent 
evaluation was in effect for over five years when the rating 
reduction was proposed, the provisions of 38 C.F.R. § 3.344 
(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) have been interpreted 
as imposing four specific requirements on VA prior to a 
rating reduction: (1) VA must review "the entire record of 
examinations and the medical-industrial history . . . to 
ascertain whether the recent examination is full and 
complete;" (2) "[e]xaminations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction;" (3) "[r]atings on account 
of diseases subject to temporary and episodic improvement, 
e.g.,...asthma..., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated;" and (4) "[al]though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will [consider] whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  
Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 
38 C.F.R. § 3.344(a)).  

The Board finds that the RO did not satisfy the fourth 
requirement of 38 C.F.R. § 3.344(a) because the RO did not 
discuss whether there was material improvement of the 
service-connected stress fracture of the left femoral neck 
that is clearly reflected in the record and that is 
reasonably certain to be maintained under the ordinary 
conditions of life.  In the June 2002 rating decision, the RO 
reported the findings of the May 2002 VA examination and 
compared these findings to the findings of the November 1997 
VA examination.  The RO concluded that the range of motion of 
the left hip "improved considerably."  The RO also noted 
that the VA examiner's impression was that the veteran had 
moderate impairment of the hip and noted that the VA 
treatment records reflect no treatment or complaints of the 
left hip.  Based upon these findings, the RO concluded that 
"there is evidence of improvement of the veteran's 
condition' and the RO proposed the rating reduction.  In the 
August 2002 rating decision, the RO indicated that "A review 
of the VA examination reports dated November 24, 1997, 
October 7, 1998, and May 15, 2002 show sustained improvement 
in your condition as evidenced by your improved range of 
motion during the past 3 VA examinations."  The RO found 
that a 20 percent rating was appropriate for malunion of the 
femur with moderate knee and hip disability.  

In the June 2002 and August 2002 rating decisions, the RO did 
not discuss the proper standard for rating reductions under 
38 C.F.R. § 3.344(a).  The RO found that there was 
considerable improvement, not material improvement.  The RO 
did not establish by a preponderance of the evidence that 
there was material improvement in the stress fracture of the 
left femoral head which was reasonably certain to be 
maintained under ordinary conditions of life.  See 38 C.F.R. 
§ 3.344(a); Brown; supra.  See also Sorakubo, supra.  The RO 
indicated that the improved range of motion was 
"sustained," but did not discuss whether the improvement 
was reasonably certain to be maintained under ordinary 
conditions of life.

The Board notes that the November 1997 examination cited by 
the RO in the August 2002 rating action as one of the 
examinations showing improved range of motion was the 
examination the RO cited in its April 1998 decision to 
increase the rating to 30 percent.  Further, the Board finds 
that it is not reasonably certain that the improved range of 
motion will be maintained under ordinary conditions of life.  
The VA treatment records and VA examination reports show that 
the range of motion of the left hip fluctuates.  For example, 
upon VA examination in February 2003, flexion of the left hip 
decreased to 70 degrees.  

The RO did not discuss whether there was material improvement 
of the overall left hip disability, such as whether the 
veteran's ability to function under ordinary conditions of 
life had improved.  As noted above, in April 1998, the RO 
considered the functional limitations and restrictions of the 
left hip due to pain.  In April 1998, the RO assigned a 30 
percent rating to the stress fracture of the left femoral 
neck based upon findings of VA treatment records dated in 
1996 and 1997 and based upon findings of a VA examination in 
November 1997.  The RO noted that the service-connected left 
hip disability caused chronic hip and knee pain.  The veteran 
was unable to squat or climb ladders.  He had difficulty with 
stairs.  He needed assistance with putting on socks and 
shoes.  He took extra-strength Tylenol and Relafen.  The 
veteran ambulated with an antalgic gait.  The RO indicated 
that although there was no malunion of the femur, there was 
evidence that the veteran was currently functionally limited 
and restricted due to his left hip and left knee pain.  The 
RO indicated that the reasonable doubt has been resolved in 
favor of the veteran in granting the 30 percent rating.  

The June 2002 and August 2002 rating decisions do not discuss 
whether the veteran's ability to function had improved.  The 
RO notes that the VA examiner who performed the May 2002 VA 
examination found that the veteran had moderate impairment of 
the left hip.  However, although the examiner found that this 
impairment was due to pain, the RO did not discuss functional 
loss due to pain in the rating decisions.  The RO also 
reported there was no evidence that the veteran was treated 
for the left hip disability.  However, the Board notes that 
the VA treatment records show that the veteran has sought 
treatment for left hip and knee pain from a pain clinic since 
the late 1990's.  The RO apparently did not consider these 
records and it is unclear whether the VA examiner (who 
conducted the May 2002 examination) reviewed and considered 
these records as well.  

The medical evidence of record at the time of the June 2002 
rating decision shows that the veteran continued to have 
functional loss due to pain.  He continued to have chronic 
pain due to the left hip disability and he was enrolled in a 
pain clinic.  He received fentanyl patches and morphine 
sulfate for pain relief as needed.  The veteran reported that 
walking a short distance and minimal movement precipitated 
the pain and he had flare-ups three or four times a day.  The 
veteran estimated that during the flare-ups, his additional 
functional loss due to pain was 75 percent.  The May 2002 VA 
examination does not address whether the veteran can squat or 
climb ladders or if he needs assistance with activities of 
daily living.  The veteran did report having pain after 
walking a short distance or with minimal movement.  The 
February 2003 VA examination report indicates that the 
veteran was limited by pain.  

The evidence shows that at the time of the rating reduction, 
the service-connected stress fracture of the left femoral 
neck was manifested by functional loss due to pain.  Although 
the evidence shows that flexion and extension of the left hip 
increased or improved, the evidence of record also shows that 
the veteran continued to have chronic pain due to the left 
hip disability.  The treatment records show that he continued 
to be treated at a pain clinic and he continued to take pain 
medication for the left hip pain including morphine.    

Based upon review of the record, the Board concludes that the 
preponderance evidence does not establish that the service-
connected stress fracture of the left femoral neck underwent 
a material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life.  Rather, 
the evidence establishes that while range of motion improved 
to some extent, the veteran still had functional loss due to 
pain which requires treatment at a pain clinic and pain 
medication.  The medical evidence does not show maintained 
material improvement of the left hip disability when 
functional loss due to pain is considered.     

In conclusion, the Board finds that in the absence of 
evidence of maintained, material improvement, the rating for 
the service-connected stress fracture of the left femoral 
neck cannot be reduced.  38 C.F.R. § 3.344(a).  Accordingly, 
the August 2002 rating reduction was improper, and the 30 
percent evaluation under Diagnostic Code 5255 for the 
veteran's residuals of a stress fracture of the left femoral 
neck must be restored effective November 1, 2002.  

Increased Rating Claim

The evidence of record does not support an evaluation in 
excess of 30 percent for the veteran's service-connected 
residuals of a stress fracture to the left femoral neck under 
Diagnostic Code 5255.  There is no evidence of nonunion of 
the femur.  X-ray examination in May 2002 revealed a normal 
radiographic appearance.  A February 2003 X-ray examination 
revealed no evidence of fracture, dislocation, or other acute 
pathology.  An October 2004 MRI of the left hip revealed that 
the bone structure was unremarkable and there was no evidence 
of fracture or avascular necrosis.  The examination was 
normal.  There is no evidence of a false joint.  As such, an 
evaluation greater than 30 percent disabling under Diagnostic 
Code 5255 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

The Board has considered other diagnostic codes relating to 
the hip and thigh.  Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
left hip.  A February 2003 VA examination revealed that no 
ankylosis was present.  38 C.F.R. § 4.71a, Diagnostic Code 
5250 (2005).  The May 2002 VA examination report indicates 
that range of motion of the left hip was flexion to 90 
degrees and extension to 20 degrees.  Upon VA examination in 
February 2003, range of motion of the left hip was flexion to 
70 degrees and extension to 20 degrees with pain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  

Diagnostic Code 5251 is not for application, as extension has 
not been shown to be limited to 5 degrees.  Extension of the 
left hip in 2002 and 2003 was to 20 degrees.  Additionally, a 
10 percent evaluation is the highest rating under Diagnostic 
Code 5251, and therefore, the current 30 percent rating is 
more favorable to the veteran.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2005).  

Diagnostic Code 5252, for limitation of flexion of the thigh, 
is also not for assignment, as the evidence of record shows 
that the left leg does not experience flexion limited to 10 
degrees, which is the required criteria for an evaluation in 
excess of 30 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2005). 

Diagnostic Code 5253, for impairment of the thigh, is not 
applicable because it has not been shown that the veteran 
experiences limitation of abduction of the thigh, in motion 
lost, beyond 10 degrees, limitation of adduction of the 
thigh, to the extent that he cannot cross his legs, or 
limitation of rotation of the thigh, to the extent that he 
cannot toe-out more than 15 degrees in the left leg.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  Upon VA 
examination in May 2002, abduction was to 20 degrees, 
adduction was to 15 degrees, external rotation was to 30 
degrees, and internal rotation was to 20 degrees.  Upon VA 
examination in February 2003, adduction was to 25 degrees, 
abduction was to 45 degrees, external rotation was to 50 
degrees, and internal rotation was to 30 degrees.  Moreover, 
20 percent is the highest rating provided under this code.

Finally, Diagnostic Code 5254 is not for application since 
the evidence does not show a flail joint in the left hip.  
38 C.F.R. § 4.71, Diagnostic Code 5254 (2005).

In summary, a disability evaluation in excess of 30 percent 
for the service-connected stress fracture of the left femoral 
neck is not warranted for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim, and the claim is denied. 


ORDER

The August 2002 rating decision, wherein the RO reduced the 
disability rating from 30 percent to 20 percent for stress 
fracture of the left femoral neck is void ab initio, and 
restoration of the 30 percent rating assigned to the stress 
fracture of the left femoral neck effective from November 1, 
2002 is warranted.  

Entitlement to a disability evaluation in excess of 30 
percent for stress fracture of the left femoral neck is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


